United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Ethan Hilsley et al.			:
Application No. 15/901,793			:		Decision 
Filing Date: February 21, 2018		:				
Attorney Docket No. CYBA.003A		:


This decision sua sponte withdraws the holding of abandonment for the instant application.

The Office issued a non-final Office action on February 10, 2021.

A reply to the Office action was filed on August 10, 2021.

The Office issued an Office action and a Notice of Non-Compliant Amendment (“NNCA”) on November 9, 2021.  Both the Office action and NNCA set extendable two-month periods for reply.  

The Office issued a Notice of Abandonment on March 3, 2022.  The notice states the application is abandoned because the reply filed August 10, 2021, is not a proper reply.  However, the Office had already issued an Office action and NNCA providing applicant with an opportunity to fix the reply.

The maximum extendable time period to reply to the Office action and NNCA issued on November 9, 2021, has not expired.  The last date in the maximum extendable time period for reply is May 9, 2022.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 3628 will be informed of this decision, and the technology center will update the Office’s PALM database to indicate the application is not abandoned.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions